DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to NEW claim(s) 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suga (US 2010/0017672) in view of Yu (US 2020/0236666).
	Regarding claims 7 and 9-10, Suga describes a terminal (fig. 1, Relay Station RS)/method/wireless system comprising: 
[a plurality of terminals that comprises a first terminal and a plurality of second terminals] (fig. 1 & para. 70, MSs communicates with BS via a RS2 (first terminal)); and a base station (fig. 1, BS1), wherein the first terminal:
[a transmitter that] transmits data to a group including a plurality of terminals (fig. 1 RS 2-1 & para. 70, [group of] wireless terminals (MSs) 3 that communicate with BS 1 via one/first RS, wherein each MS receives data transmitted/forwarded by the RS (terminal), see fig. 7 #A4 & para. 143);
[a receiver that] receives a response related to retransmission control of the data, from each of the plurality of terminals (fig. 7 #A8 & para. 144, RS receives a NAK (response related to retransmission control of data) from [each] MS).
wherein the transmitter transmits, to a base station, information corresponding to the response related to retransmission control of the data (fig. 7 A151 & para. 149, RS relays the NAK received from [each] MS to the BS 1).
Suga fails to further explicitly describe that the sidelink communication data is [carried/transmitted via] PSSCH.
Yu also describes sidelink control information (title) & a relay unit 120 that communicates between base station 110 and multiple remote units 105 (fig. 1 & para. 33), further describing:
the sidelink data communication is done via PSSCH (para. 77, sidelink communication of control & data between remote unit & relay unit uses PSSCH).
It would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to specify that the sidelink communication data is carried/ transmitted via PSSCH.
The motivation for combining the teachings is that this enables the remote UE to operate in an indirect communication mode with broadcast-based communication meeting requirements on reliability, complexity and power consumption (Yu, para. 4).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suga in view of Yu as applied to claim 7 above, and further in view of Kim (US 2016/0173239).
Regarding claim 7, Suga fails to further explicitly describe:
wherein the transmitter transmits the data using an identifier indicating the group.
	Kim also describes a data HARQ (retransmission) process between UE, relay UE and base station/eNB (abstract & fig. 9, 17, 20 or 26), further describing:
wherein the transmitter transmits the data using an identifier indicating the group (fig. 9, D2D Tx UE performs broadcast/groupcast, using non-contention-based preamble transmission comprising UE group ID, fig. 11 & para. 91).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the relay UE of Suga to use a group ID for transmitting the data as in Kim.
The motivation for combining the teachings is that this enables efficient transmission and reception of signaling using D2D communication (Kim, para. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Panteleev (US 2019/0150157) describing PSSCH usage in V2V, wherein the configuration of D2D retransmission parameters is in particular address, according to the measured congestion or interference (title & abstract), and Yoshioka (US 2022/0015043) describing HARQ response is an example of a response related to retransmission control (para. 159).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469